DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment filed December 13, 2021.  Claims 1-21 are pending, in which claim 21 has been newly added, and in which claims 18-20 are non-elected, with traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-2,3,5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2020/0217641) taken with Solomon (5,900,633).
Re-claim 1, Kimura teaches (at Figs 1-6; para 19-55) a method for producing modifications in the interior of a solid body, the method comprising: providing the solid body (W in Fig 2,para 19-20) wherein the solid body has a first surface (Wa; Fig 2) and a second surface (Wb, Fig 2) spaced apart from the first surface in a vertical direction, wherein a thickness of the solid body (W in Fig 2,para 19-20,2639; Figs 2,1) is inherently a function of a lateral position at least one of along the first surface or along the second surface; exposing a volume portion of the solid body W to light waves of different wavelengths (Fig 2, paras 28-29 for light waves of different wavelengths), via the first surface, wherein the light waves L3,L4  are partly reflected at the first surface (Wa, Fig 2; para 31-33) and are partly coupled into the solid body (W) and reflected at the second surface (Wb, Fig 2; para 31-33); at least partly acquiring light parameters of reflected   Re-claim 5, wherein the at least one laser parameter comprises energy of the laser radiation and a focus position of the laser radiation  (paragraph 48-57; Fig 1).  Re-claim 7, comprising: arranging the sensor device (Figs 1-2, 6,60,672; para 32-33,26,20) and a radiation source (Figs 1-2, 40; para 20,24) used to generate the light waves at a closer distance with respect to the first surface than with respect to the second surface 
Re-claim 1:  As described above, Kimura already teaches detecting the reflected light waves at the volume portion at least twice for different periods, but lacks mentioning detecting the reflected light waves at the same volume portion at least twice.

Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the method of producing modifications in the interior of the solid body of Kimura by repeatedly measuring and detecting of the reflected light waves at the same volume portion at least twice, as taught by Solomon.  This is because of the desirability to accurately and precisely measure the thickness and intensity information of the solid body.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2020/0217641) and Solomon (5,900,633), as applied to claims 1-2,3,5,7 above, and further of   Weyburne (6,048,742).
Kimura and Solomon teach the method for producing modifications in the interior of a solid body, as applied to claims 1-2,3,5,7 above and fully repeated herein; and Re-claim 4, wherein Kimura discloses that the determination of the second thickness and the determination of the intensities of the light waves are performed for the volume portion of the solid body (W) within a time window (Fig 2 for control unit 10 with Thickness deciding Section 130; para 30-33,38-4; Figs 2-6).
Re-claim 4: as described above, Kimura apparently lacks mentioning a time window of less than 2 seconds. 
However,  Weyburne teaches (at col 5, lines 12-15; col 4, lines 66-67, and line 55 to col 5, line 17; Fig 1) a time window of about 1 second for determining and measuring the thickness and the light intensity of the light waves reflected from the solid body 16.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the method of producing modifications in the interior of the solid body of Kimura by performing the measuring .

 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2020/0217641) and Solomon (5,900,633), as applied to claims 1-2,3,5,7 above, and further of  Nomaru (9,285,211).
Kimura and Solomon teach the method for producing modifications in the interior of a solid body, as applied to claims 1-2,3,5,7 above and fully repeated herein; 
Re-claim 8,  Kimura already teaches paragraph 35) the solid body (W) comprising component structures of a semiconductor component, but lacks mentioning the component structures at the second surface. 
However, Nomaru teaches (at Figs 7,8,12B; col 8, 33-51 to col 10) laser irradiating to form the modification in the solid body 10, wherein the solid body 10 comprises component structures of a semiconductor components 102 (Figs 7-8; col 8, lines 35-40) at the second surface 10b (Figs 8,12B).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the method of producing modifications in the interior of the solid body of the references including Kimura by providing component structures of a semiconductor component at the second surface of the solid body, as taught by Nomaru, because of the desirability to form the plurality of semiconductor components in the solid body and because of the desirability to protect the semiconductor components formed at the second surface during the laser irradiation at the first surface.


Claims 9,11,12,15,17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2020/0217641) taken with Nishida (2020/0173767) and Fukuyo (9,837,315).
Re-claim 9, Kimura teaches (at Figs 1-6; para 19-55) a method for producing 
modifications in the interior of a solid body, the method comprising: providing the solid body (W in Fig 2,para 19-20) wherein the solid body has a first surface (Wa; Fig 2) and a 
Re-claim 9: as described above, Kimura already teaches setting at least one parameter of the laser light radiation based on a second thickness of the solid body determined in the volume portion exposed by the light waves, but lacks setting the at least one parameter of the laser light radiation based on a second transmittance of the solid body. 
However, Fukuyo teaches irradiating the solid body with laser light radiation, wherein at least one laser parameter of the laser light radiation is set at least depending on the second transmittance (column 36, lines 53-67, lines 14-52) so that the laser light radiation can be introduced into the solid body at the predefined distance or thickness from the surface in order to produce the modification in the interior of the solid body.  Nishida teaches (at paragraphs 4 and 6; Fig 6, para 89-102) determining the transmittance of the solid body based upon the intensity information acquired from light parameters of reflected light waves, wherein a thickness of the solid body can be also determined from the information of the transmittance.  
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the method of producing modifications in the interior of the solid body of Kimura by measuring and determining the transmittance of the solid body based upon the intensity information of the reflected light waves and setting at least one of the laser parameter of the laser light radiation based on the transmittance relative to the thickness, as taught by Fukuyo and Nishida.  This is because of the desirability to employ the transmittance in setting of at least one laser parameter of the laser light radiation so that the modification in the interior of the solid body at the predefined distance or correct thickness can be reliably produced in the solid body.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2020/0217641), Nishida (2020/0173767) and Fukuyo (9,837,315), as applied to claims 9,11,12,15,17 above, and further of Solomon (5,900,633).
Kimura, Nishida and Fukuyo teach the method for producing modifications in the interior of a solid body, as applied to claims 9,11,12,15,17 above and fully repeated herein; Re-claim 10, Kimura discloses detecting the reflected light waves at the volume portion by means of the sensor device 67/672 (Fig 2; para 32-33 to 39) for the at least partly acquiring light parameters, wherein: the reflected light waves are detected for different periods; and the intensity information representing the light waves acquired for different periods is coordinated (Fig 2, para 38-45 for light L1 at time differences; and (Figs 4,3-6 for intensity information vs. wavelength together with the waveform table in the control unit 10; para 30-45).
Re-claim 10:  As described above, Kimura already teaches detecting the reflected light waves at the volume portion at least twice for different periods, but lacks mentioning detecting the reflected light waves at the same volume portion at least twice.
However, Solomon teaches (at column 11, lines 27-40; Fig 1, col 6, line 36 to col 7) measuring and detecting the reflected light waves at the same volume portion at least twice (col 11, lines 27-40 of more than a single measurement taken from a given area and at “the same area”), wherein various parameters including thickness information (i.e. distance information) and transmittance information of the solid body are determined by measuring and detecting the reflected light waves.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the method of producing modifications in the interior of the solid body of the references including Kimura by repeatedly measuring and detecting of the reflected light waves at the same volume portion at least twice, as taught by Solomon.  This is because of the desirability to accurately and precisely measure the thickness and intensity information of the solid body.

  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2020/0217641), Nishida (2020/0173767) and Fukuyo (9,837,315), as applied to claims 9,11,12,15,17 above, and further of Hecht (7,307,735) and O’Brien (6,676,878).
Kimura, Nishida and Fukuyo teach the method for producing modifications in the interior of a solid body, as applied to claims 9,11,12,15,17 above and fully repeated herein; and Re-claim 13, Kimura discloses wherein the at least partly acquiring light parameters comprises determining the reflected light waves detected by means of the sensor device 67/672 (Fig 2; para 32-33 to 39); and the acquired light parameters comprise the reflected light waves (Fig 2, paras 28-29 for light waves of different wavelengths), the method comprising: ascertaining information including thickness of the volume portion, wherein the at least one laser parameter is set depending on the information including the thickness (Figs 4,3-6 for intensity information vs. wavelength together with the waveform table in the control unit 10; para 30-45, and then where a thickness is determined; and Fig 2 for a Thickness deciding Section 130 in the control unit 10).
Re-claim 13, As described above, Kimura already teaches acquiring the light parameters including the reflected light waves detected by the sensor device and setting at least one parameter of th3e laser light radiation based on a second thickness of the solid body determined in the volume portion exposed by the light waves.
	Re-claim 13, Kimura lacks determining polarizations of the reflected light waves, wherein at least one of the laser parameters is set depending on polarization information from the polarizations.
However, Hecht teaches (at col 2, lines 47-53,33-46; col 4, line 48 to col 5, Fig 2) taking polarization information from the polarizations into account as an additional parameter in order to increase the accuracy of the determination of the depth (or as the thickness or the distance) of a layer by acquiring light parameters comprising determining polarizations of the reflected light waves and ascertaining polarization information from the polarizations. Fukuyo also teaches (col 60, lines 34-41; col 8, lines 12-30 to col 9, line 54; and col 54) wherein at least one of the laser parameters is set depending on the polarization information in order to adjust the power of laser light radiation by rotating the polarization filter.  O’Brien teaches (at col 9, lines 1-50; Figs 7-8) employing a polarization control device 90 (Fig 8) in order to change the polarization direction or orientation of laser light radiation, and to keep the polarization orientation parallel with   
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the method of producing modifications in the interior of the solid body of the references Kimura, Nishida and Fukuyo by determining polarization information from the polarizations of the reflected light waves and setting at least one of the laser parameter, such as power of the laser light, based on the polarization information, as taught by Hecht, Fukuyo and O’Brien.  This is because of the desirability to adjust the power, as the laser parameter of the laser light, so that the modification is introduced into in the solid body at the predefined distance in a reliable manner, and because of the desirability to increase the accuracy of the determination of the thickness of the solid body, thereby improving the method of producing the modifications in the interior of the solid body.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (2020/0217641), Nishida (2020/0173767) and Fukuyo (9,837,315), as applied to claims 9,11,12,15,17 above, and further of  Nomaru (9,285,211).
Kimura, Nishida and Fukuyo teach the method for producing modifications in the interior of a solid body, as applied to claims 9,11,12,15,17 above and fully repeated herein. 
Re-claim 16,  Kimura already teaches paragraph 35) the solid body (W) comprising component structures of a semiconductor component, but lacks mentioning the component structures at the second surface. 
However, Nomaru teaches (at Figs 7,8,12B; col 8, 33-51 to col 10) laser irradiating to form the modification in the solid body 10, wherein the solid body 10 comprises component structures of a semiconductor components 102 (Figs 7-8; col 8, lines 35-40) at the second surface 10b (Figs 8,12B).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to provide the method of producing modifications in the interior of the solid body of the references including Kimura by providing component structures of a semiconductor component at the second surface of the solid .
 

 Allowable Subject Matter
Claim 21 is allowed.
Claims 6,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Amendment  
 Regarding Kimura (2020/0217641):  Applicant convincingly remarked that “…Kimura does not seem to provide for determining a transmittance of a solid body…”.  Accordingly, rejection of claim 9 under U.S.C. 102(a)(2) is withdrawn.
Applicant's Amendment filed December 13, 2021 and remarks thereof with respect to claims 1-5,7-13,15-16 have been considered but are moot in view of the new ground(s) of rejection.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822